         Case 1:17-cv-01789-DLC Document 410 Filed 09/13/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                          THE SOUTHERN DISTRICT OF NEW YORK


        SECURITIES AND EXCHANGE
        COMMISSION,
                                                              Case No. 17-CV-1789 (DLC)

                       Plaintiff,

                                v.

        LEK SECURITIES
        CORPORATION, et al.,



                       Defendants.


 DEFENDANTS PUSTELNIK, FAYYER, AND AVALON’S MEMORANDUM OF LAW
     IN SUPPORT OF MOTION IN LIMINE TO EXCLUDE THE TESTIMONY
                    OF PROFESSOR NEIL PEARSON

       Defendants Sergey Pustelnik, Nathan Fayyer and Avalon FA Ltd. (“Defendants”)

respectfully submit this Memorandum of Law in Support of their Motion in Limine to Exclude

the Testimony of Plaintiffs’ expert Professor Neil Pearson.

                                PRELIMINARY STATEMENT

       On August 24, 2018, the Lek Defendants filed a Motion in Limine to Exclude the

Testimony and Opinions of Putative Expert Neil Pearson, and in support thereof filed a

Declaration of Steven Dollar with Exhibits 1 through 9 and a Memorandum of Law. See ECF

Docket ## 211-213. On November 2, 2018, the Lek Defendants filed a Reply Memorandum of

Law in Support of the Motion in Limine. ECF Docket # 285. By Order dated March 14, 2019,

the Court denied that motion.




                                                    1
         Case 1:17-cv-01789-DLC Document 410 Filed 09/13/19 Page 2 of 3



       Defendants hereby adopt and incorporate into this memorandum of law all of the

arguments, pleadings, briefs, citations, legal authorities and supporting documents and exhibits

relied upon in support of these motions.1

                                            ARGUMENT

1.     PROFESSOR PEARSON’S PROPOSED TESTIMONY AND OPINIONS ARE
       INADMISSIBLE BECAUSE THEY ARE UNRELIABLE

       In support of Defendants’ argument that Professor Pearson’s testimony should be

excluded because his methodology is unreliable, Defendants rely on, adopt and incorporate as if

fully set forth herein all arguments, citations, legal authorities, and documents relied on and cited

to in: (1) Pages 9-19 of ECF Docket # 212, Lek’s Memorandum Of Law In Support Of

Defendants Lek Securities Corporation And Samuel Lek’s Motion To Exclude The Testimony

And Opinions Of Putative Expert Neil Pearson; and (2) Pages 2-10 of ECF Docket # 285, Lek’s

Reply Memorandum of Law In Support Of Defendants Lek Securities Corporation And Samuel

Lek’s Motion To Exclude The Testimony And Opinions Of Putative Expert Neil Pearson.

2.     PROFESSOR PEARSON’S PROPOSED TESTIMONY IS UNRELIABLE
       BECAUSE IT LACKS PROBATIVE VALUE

       In support of Defendant’s argument that Professor Pearson’s testimony should be

excluded because his proposed testimony is unreliable because it lacks probative value,

Defendants rely on, adopt and incorporate as if fully set forth herein all arguments, citations,

legal authorities, and documents relied on and cited to in Pages 17-19 of ECF Docket # 212,




1
  Based on the Court’s March 14, 2019 Order, Defendants anticipate that this motion will be
denied. Defendants nevertheless make this motion primarily to preserve their objections to
Professor Pearson’s opinions and testimony for appeal. Defendants contacted the SEC in an
attempt to resolve this issue by stipulation without the filing of a motion so the Court would not
have to waste judicial resources ruling on the motion. However, counsel for SEC declined to
enter into the proposed stipulation.
                                                     2
        Case 1:17-cv-01789-DLC Document 410 Filed 09/13/19 Page 3 of 3



Lek’s Memorandum Of Law In Support Of Defendants Lek Securities Corporation And Samuel

Lek’s Motion To Exclude The Testimony And Opinions Of Putative Expert Neil Pearson.

                                       CONCLUSION

       For these reasons, the Court should issue an Order granting Defendant’s motion to

exclude Professor Pearson’s opinions and testimony.

Dated: September 13, 2019

                                                   Respectfully submitted,



                                                   _____________________________
                                                   James M Wines
                                                   Law Office of James M Wines
                                                   1802 Stirrup Lane
                                                   Alexandria, VA 22308
                                                   202.297.6768
                                                   winesj@wineslegal.com

                                                   Steven Barentzen
                                                   Law Office of Steven Barentzen
                                                   17 State Street, Suite 400
                                                   New York, NY 10004
                                                   Phone: (917) 476-0953
                                                   Fax: (202) 888-6268
                                                   Steven@barentzenlaw.com

                                                   Attorneys for Defendants Sergey Pustelnik,
                                                   Nathan Fayyer and Avalon FA LTD




                                                  3
